ALLBEAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action by Miss Leach against Ms. Osborn for injuries caused by a dog bite. The evidence disclosed that Mrs. Osborn, .accompanied by her own dog. called at a restaurant where one Mrs. Pershing was employed. By mutual agreement Mrs. Osborn took the Pershing dog along with her on a trip along a boulevard. On a portion of the trip Mrs. Osborn controlled the Pershing ¡dog by a leash or- chain, but later released the dog. *459At this time Miss Leach was proceeding- along the street with her poodle dog, which she was controlling hy a leash. A fight ensued between the Pershing dog and the Leach dog and Mrs. Leach was bitten by the former dog in trying to separate the two dogs. She recovered a judgment against Mrs. Osborn for damages in the sum of $250.00. Mrs. Osborn prosecuted error, claiming that she Was neither an owner or harborer of the dog under 5838 GC. In affirming the judgment of the lower court, the Court of Appeals held:
Attorneys — Frank S. Breene, for Osborn; Egan & Delscamp, for Leach; all of Dayton.
1. Under 5838 GC. the owner or harborer of a dog is liable in damages to a person injured by the former’s dog.
2. “Harboring” means protecting, and one who treats a dog as living at his house and undertakes to control his actions is an owner or keeper within the meaning of the statute.
3. The question as to whether a person is “owner or harborer” of a dog is a question of fact for the jury.
4. As Mrs. Osborn was clearly the keeper of the dog and had the control and custody of it at the time that the plaintiff was injured, she was a harborer within the meaning of the statute.